DETAILED ACTION
The instant application having Application No. 16/883371 filed on 06/29/2020 is presented for examination by the examiner.

Claims 1, 4, 5, 7, 8, 9, 11, 14, 24, 26, 28 were amended. Claims 1-30 are pending.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Argument
Applicant’s arguments (see the Applicant's Remarks), filed on 06/10/2022, with respect
to the rejection(s) of claims 1-30 have been fully considered and are not persuasive. Examiner provide a new group of rejection to address Applicant’s argument.

Allowable Subject Matters
Claims 19, 22, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 20 and 23 are objected since they depend on claims 19 and 22 respectively.

Examiner Remark
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

In this case claim limitations “means for….” (claims 28-30) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “means for” coupled with functional language “determining, identifying, transmitting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 28-30 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (See figures 5, 6 and par. 0082-0083, 0135-0139, 0152-0158 of US 2020//0412508 A1). 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 16, 18, 21, 24, 28, 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshioka et al. (US 2022/0232520 A1)

As per claim 1, Yoshioka discloses “A method of wireless communication performed by a user equipment (UE), comprising: determining hybrid automatic repeat request (HARQ) feedback for a plurality of sidelink communications received from a plurality of other UEs;” [(fig. 12), the subchannel for PSCCH/PSSCH form Terminal # D to Terminal #B, and the subchannel for PSCCH/PSSCH form Terminal # C to Terminal #B. (fig. 12 and par. 0093), HARQ-ACK on PSFCH from Terminal #B to Terminal #D and HARQ-ACK on PFSCH from Terminal #B to Terminal #C.] “identifying a plurality of sets of subcarriers of a HARQ feedback occasion for the HARQ feedback for the plurality of sidelink communications;” [(fig. 12), the subchannel for HARQ-ACK on PSFCH from Terminal #B to Terminal #D and the subchannel for HARQ-ACK on PFSCH from Terminal #B to Terminal #C.] “and transmitting, to the plurality of other UEs and on a sidelink, the HARQ feedback for the plurality of sidelink communications using the plurality of sets of subcarriers,” [(fig. 12 and par. 0093), the subchannel for HARQ-ACK on PSFCH from Terminal #B to Terminal #D and the subchannel for HARQ-ACK on PFSCH from Terminal #B to Terminal #C.] “wherein each set of subcarriers, of the plurality of sets of subcarriers, is associated with a respective HARQ feedback for a sidelink communication of the HARQ feedback for the plurality sidelink communications” [(fig. 12), the subchannel for HARQ-ACK on PSFCH from Terminal #B to Terminal #D and the subchannel for HARQ-ACK on PFSCH from Terminal #B to Terminal #C.]

As per claim 2, Yoshioka discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein each set of subcarriers, of the plurality of sets of subcarriers, includes a plurality of subcarriers” [(fig. 12), the subchannel for HARQ-ACK on PSFCH from Terminal #B to Terminal #D and the subchannel for HARQ-ACK on PFSCH from Terminal #B to Terminal #C. (fig. 13), the subchannel for HARQ-ACK on PSFCH from Terminal #B to Terminal #A and the subchannel for HARQ-ACK on PFSCH from Terminal #B to Terminal #C]

As per claim 3, Yoshioka discloses “The method of claim 2,” as [see rejection of claim 2.] “wherein the plurality of subcarriers are non-contiguous and evenly spaced apart across a bandwidth for the HARQ feedback occasion” [(fig. 12), the subchannel for HARQ-ACK on PSFCH from Terminal #B to Terminal #D and the subchannel for HARQ-ACK on PFSCH from Terminal #B to Terminal #C. (fig. 13), the subchannel for HARQ-ACK on PSFCH from Terminal #B to Terminal #A and the subchannel for HARQ-ACK on PFSCH from Terminal #B to Terminal #C]

As per claim 4, Yoshioka discloses “The method of claim 2,” as [see rejection of claim 2.] “wherein the plurality of subcarriers are non-contiguous and each spaced apart by a quantity of subcarriers, wherein the quantity of subcarriers is based at least in part on at least one of: a subcarrier spacing of the sidelink, a bandwidth of the sidelink, a quantity of subchannels included in the bandwidth of the sidelink, a quantity of resource blocks included in the bandwidth of the sidelink, or a periodicity of HARQ feedback occasions for the sidelink” [(fig. 12), the subchannel for HARQ-ACK on PSFCH from Terminal #B to Terminal #D and the subchannel for HARQ-ACK on PFSCH from Terminal #B to Terminal #C. (fig. 13), the subchannel for HARQ-ACK on PSFCH from Terminal #B to Terminal #A and the subchannel for HARQ-ACK on PFSCH from Terminal #B to Terminal #C]

As per claim 5, Yoshioka discloses “The method of claim 2,” as [see rejection of claim 2.] “wherein the plurality of subcarriers are non-contiguous; and wherein a quantity of the plurality of sets of subcarriers is based at least in part on a spacing between the plurality of subcarriers” [(fig. 12), the subchannel for HARQ-ACK on PSFCH from Terminal #B to Terminal #D and the subchannel for HARQ-ACK on PFSCH from Terminal #B to Terminal #C. (fig. 13), the subchannel for HARQ-ACK on PSFCH from Terminal #B to Terminal #A and the subchannel for HARQ-ACK on PFSCH from Terminal #B to Terminal #C]

As per claim 6, Yoshioka discloses “The method of claim 2,” as [see rej4ection of claim 2.] “wherein the plurality of subcarriers includes a plurality of non-contiguous groups of contiguous subcarriers” [(fig. 12), the subchannel for HARQ-ACK on PSFCH from Terminal #B to Terminal #D and the subchannel for HARQ-ACK on PFSCH from Terminal #B to Terminal #C. (fig. 13), the subchannel for HARQ-ACK on PSFCH from Terminal #B to Terminal #A and the subchannel for HARQ-ACK on PFSCH from Terminal #B to Terminal #C]

As per claim 7, Yoshioka discloses “The method of claim 6,” as [see rejection of claim 6.] “wherein the plurality of non-contiguous groups are each spaced apart by a particular quantity of subcarriers” as [(fig. 12), the subchannel for HARQ-ACK on PSFCH from Terminal #B to Terminal #D and the subchannel for HARQ-ACK on PFSCH from Terminal #B to Terminal #C. (fig. 13), the subchannel for HARQ-ACK on PSFCH from Terminal #B to Terminal #A and the subchannel for HARQ-ACK on PFSCH from Terminal #B to Terminal #C]

As per claim 8, Yoshioka discloses “The method of claim 6,” as [see rejection of claim 6.]  “wherein the plurality of non-contiguous groups are each spaced apart by a quantity of subcarriers, wherein the quantity of subcarriers is based at least in part on at least one of: a subcarrier spacing of the sidelink, a bandwidth of the sidelink, a quantity of subchannels included in the bandwidth of the sidelink, a quantity of resource blocks included in the bandwidth of the sidelink, or a periodicity of HARQ feedback occasions for the sidelink” as [(fig. 12), the subchannel for HARQ-ACK on PSFCH from Terminal #B to Terminal #D and the subchannel for HARQ-ACK on PFSCH from Terminal #B to Terminal #C. (fig. 13), the subchannel for HARQ-ACK on PSFCH from Terminal #B to Terminal #A and the subchannel for HARQ-ACK on PFSCH from Terminal #B to Terminal #C]

As per claim 9, Yoshioka discloses “The method of claim 6,” as [see rejection of claim 6.] “wherein a quantity of the plurality of sets of subcarriers is based at least in part on a spacing between the plurality of non-contiguous groups of contiguous subcarriers” as [(fig. 12), the subchannel for HARQ-ACK on PSFCH from Terminal #B to Terminal #D and the subchannel for HARQ-ACK on PFSCH from Terminal #B to Terminal #C. (fig. 13), the subchannel for HARQ-ACK on PSFCH from Terminal #B to Terminal #A and the subchannel for HARQ-ACK on PFSCH from Terminal #B to Terminal #C]

As per claim 10, Yoshioka discloses “The method of claim 1,” as [see rejection of claim 1.]  “further comprising: receiving the plurality of sidelink communications using an unlicensed frequency spectrum; and wherein transmitting the HARQ feedback comprises: transmitting the HARQ feedback using the unlicensed frequency spectrum” [(fig. 12), the subchannel for PSCCH/PSSCH form Terminal # D to Terminal #B, and the subchannel for PSCCH/PSSCH form Terminal # C to Terminal #B.]

As per claims 11, 24, 28, as {see rejection of claim 1.]

As per claim 12, Yoshioka discloses “The UE of claim 11,” as [see rejection of claim 11.] “wherein the one or more processors, when transmitting the HARQ feedback for the plurality of sidelink communications, are to: transmit one or more sequences that indicate the HARQ feedback for the plurality of sidelink communications” [(fig. 12 and par. 0093), HARQ-ACK on PSFCH from Terminal #B to Terminal #D and HARQ-ACK on PFSCH from Terminal #B to Terminal #C.]

As per claim 16, Yoshioka discloses “The UE of claim 12,” as [see rejection of claim 12.] “wherein a time duration of the HARQ feedback occasion includes a plurality of symbols; and wherein the one or more processors, when transmitting the one or more sequences, are configured to: transmit a sequence, of the one or more sequences, in each symbol of the plurality of symbols” [(fig. 12 and par. 0093), HARQ-ACK on PSFCH from Terminal #B to Terminal #D and HARQ-ACK on PFSCH from Terminal #B to Terminal #C. (par. 0059), Furthermore, the number of symbols per slot may be 14 symbols.]

As per claim 18, Yoshioka discloses “The UE of claim 12,” as [see rejection of claim 12.] “wherein the one or more processors, when determining the HARQ feedback for the plurality of sidelink communications, are configured to: determine, for a sidelink communication of the plurality of sidelink communications, whether to transmit a negative acknowledgement (NACK)” [(fig. 12 and par. 0093), HARQ-ACK on PSFCH from Terminal #B to Terminal #D and HARQ-ACK on PFSCH from Terminal #B to Terminal #C.]

As per claim 21, Yoshioka discloses “The UE of claim 12,” as [see rejection of claim 12.] “wherein the one or more processors, when determining the HARQ feedback for the plurality of sidelink communications, are configured to: determine, for a sidelink communication of the one or more sidelink communications, whether to transmit a negative acknowledgement (NACK) or an acknowledgement (ACK)” [(fig. 12 and par. 0093), HARQ-ACK on PSFCH from Terminal #B to Terminal #D and HARQ-ACK on PFSCH from Terminal #B to Terminal #C.]

As per claim 29, Yoshioka discloses “The apparatus of claim 28,” as [see rejection of claim 28.]  “wherein the means for identifying the plurality of sets of subcarriers comprises: means for identifying a set of subcarriers of the plurality of sets of subcarriers based at least in part on a subchannel, of the sidelink, in which a particular sidelink communication of the plurality of sidelink communications was transmitted” [(fig. 13), the subchannel for HARQ-ACK on PSFCH from Terminal #B to Terminal #D and the subchannel for HARQ-ACK on PFSCH from Terminal #B to Terminal #C.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13, 14, 17, 25, 27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (US 2022/0232520 A1) in view of Huawei, “Sidelink physical layer structure for NR V2X”, R1-1906007, May 13-17, 2019. (From Applicant’s IDS)

As per claim 13, Yoshioka discloses “The UE of claim 12,” as [see rejection of claim 12.] 
He does not explicitly disclose “wherein a length of the one or more sequences is based at least in part on at least one of: a modulation order of one or more HARQ feedback communications for the HARQ feedback for the plurality of sidelink communications, a bandwidth of the HARQ feedback occasion for the plurality of sidelink communications, a bandwidth of the one or more HARQ feedback communications, or a spacing between respective pluralities of subcarriers included in the plurality of sets of subcarriers”.

However, Huawei discloses “wherein a length of the one or more sequences is based at least in part on at least one of: a modulation order of one or more HARQ feedback communications for the HARQ feedback for the plurality of sidelink communications, a bandwidth of the HARQ feedback occasion for the plurality of sidelink communications, a bandwidth of the one or more HARQ feedback communications, or a spacing between respective pluralities of subcarriers included in the plurality of sets of subcarriers” as [(4.3.2 Long PSFCH format), Table 3: Short PSFCH versus Long PSCFH format (normal CP length).]

Yoshioka et al. (US 2022/0232520 A1) and Huawei are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huawei’s teaching into Yoshioka’s teaching. The motivation for making the above modification would be to achieve the highest resource utilization efficiency.

As per claim 14, Yoshioka discloses “The UE of claim 12,” as [see rejection of claim 12.] 
Yoshioka does not explicitly disclose “wherein the one or more processors are further configured to: generate a sequence of the one or more sequences based at least in part on at least one of: a UE identifier associated with another UE, of the plurality of other UEs, that transmitted a sidelink communication, of the plurality of sidelink communications associated with the sequence, a sidelink channel resource identifier associated with the sidelink communication associated with the sequence, a frame identifier associated with the sidelink communication associated with the sequence, a slot number associated with the sidelink communication associated with the sequence, or a symbol number associated with the sidelink communication associated with the sequence”.

However, Huawei discloses “wherein the one or more processors are further configured to: generate a sequence of the one or more sequences based at least in part on at least one of: a UE identifier associated with another UE, of the plurality of other UEs, that transmitted a sidelink communication, of the plurality of sidelink communications associated with the sequence, a sidelink channel resource identifier associated with the sidelink communication associated with the sequence, a frame identifier associated with the sidelink communication associated with the sequence, a slot number associated with the sidelink communication associated with the sequence, or a symbol number associated with the sidelink communication associated with the sequence” [(4.4.2 PSCCH/PSSCH and PSFCH multiplexing), In order to reduce PSFCH resource allocation overhead and complexity, resource mapping between PSFCH and associated PSFCH should be known to source UEs, destination UEs, as well as other UEs operating in mode 2 for sensing purposes. The resource mapping rule should be on a resource pool basis, via a cell-specific signaling, or pre-configured in time domain and determined in frequency domain: In time domain, a timing gap between PSFCH and associated PSSCH can be (pre-)configured, i.e. a long PSFCH will always be fed back in next a few slots (e.g. in n+2 slots) after the associated PSCCH/PSSCH in a resource pool.]

Yoshioka et al. (US 2022/0232520 A1) and Huawei are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huawei’s teaching into Yoshioka’s teaching. The motivation for making the above modification would be to achieve the highest resource utilization efficiency.

As per claim 17, Yoshioka discloses “The UE of claim 12,” as [see rejection of claim 12.] 
Yoshioka does not explicitly disclose “wherein the one or more processors, when transmitting the HARQ feedback for the plurality of sidelink communications, are configured to: transmit a plurality of sequences that indicate a HARQ feedback for a particular sidelink communication of the plurality of sidelink communications; wherein a time duration of the HARQ feedback occasion includes a plurality of symbols; and wherein the one or more processors, when transmitting the plurality of sequences that indicate the HARQ feedback for the particular sidelink communication, are configured to: transmit each sequence, of the plurality of sequences, in a respective symbol of the plurality of symbols, wherein each sequence, of the plurality of sequences, is a different sequence of the plurality of sequences”.

However, Huawei discloses “wherein the one or more processors, when transmitting the HARQ feedback for the plurality of sidelink communications, are configured to: transmit a plurality of sequences that indicate a HARQ feedback for a particular sidelink communication of the plurality of sidelink communications; wherein a time duration of the HARQ feedback occasion includes a plurality of symbols; and wherein the one or more processors, when transmitting the plurality of sequences that indicate the HARQ feedback for the particular sidelink communication, are configured to: transmit each sequence, of the plurality of sequences, in a respective symbol of the plurality of symbols, wherein each sequence, of the plurality of sequences, is a different sequence of the plurality of sequences” as [(4.3.1 Shot PSFCH format), fig. 8: Options 1-3.]

Yoshioka et al. (US 2022/0232520 A1) and Huawei are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huawei’s teaching into Yoshioka’s teaching. The motivation for making the above modification would be to achieve the highest resource utilization efficiency.

As per claim 25, Yoshioka discloses “The non-transitory computer-readable medium of claim 24,” as [see rejection of claim 24.] 
Yoshioka does not explicitly disclose “wherein each set of subcarriers, of the plurality of sets of subcarriers, includes an exclusive plurality of subcarriers; and wherein the plurality of sets of subcarriers are frequency division multiplexed”.

However, Huawei discloses “wherein each set of subcarriers, of the plurality of sets of subcarriers, includes an exclusive plurality of subcarriers; and wherein the plurality of sets of subcarriers are frequency division multiplexed” as [(4.3.1 Shot PSFCH format), fig. 8: Options 1-3.]

Yoshioka et al. (US 2022/0232520 A1) and Huawei are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huawei’s teaching into Yoshioka’s teaching. The motivation for making the above modification would be to achieve the highest resource utilization efficiency.

As per claim 27, Yoshioka discloses “The non-transitory computer-readable medium of claim 24,” as [see rejection of claim 24.] 
Yoshioka does not explicitly disclose “wherein the one or more instructions further cause the UE to: identify the HARQ feedback occasion from a plurality of periodic HARQ feedback occasions based at least in part on: a time-domain resource location of the plurality of sidelink communications, and a HARQ feedback delay parameter”.

However, Huawei discloses “wherein the one or more instructions further cause the UE to: identify the HARQ feedback occasion from a plurality of periodic HARQ feedback occasions based at least in part on: a time-domain resource location of the plurality of sidelink communications, and a HARQ feedback delay parameter” as [(4.4.2 PSCCH/PSSCH and PSFCH multiplexing and fig. 10), In time domain, a timing gap between PSFCH and associated PSSCH can be (pre-)configured, i.e. a long PSFCH will always be fed back in next a few slots (e.g. in n+2 slots) after the associated PSCCH/PSSCH in a resource pool.]

Yoshioka et al. (US 2022/0232520 A1) and Huawei are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huawei’s teaching into Yoshioka’s teaching. The motivation for making the above modification would be to achieve the highest resource utilization efficiency.

As per claim 30, Yoshioka discloses “The apparatus of claim 28,” as [see rejection of claim 28.] 
Yoshioka does not explicitly disclose “wherein a particular sidelink communication, of the plurality of sidelink communications, is transmitted across a plurality of slots; wherein the apparatus further comprises: means for identifying the HARQ feedback occasion based at least in part on an ending slot of the plurality of slots; and wherein identifying the plurality of sets of subcarriers comprises: means for identifying a set of subcarriers of the plurality of sets of subcarriers based at least in part on a starting slot or an ending slot of the plurality of slots”.

However, Huawei discloses “wherein a particular sidelink communication, of the plurality of sidelink communications, is transmitted across a plurality of slots; wherein the apparatus further comprises: means for identifying the HARQ feedback occasion based at least in part on an ending slot of the plurality of slots; and wherein identifying the plurality of sets of subcarriers comprises: means for identifying a set of subcarriers of the plurality of sets of subcarriers based at least in part on a starting slot or an ending slot of the plurality of slots” as [(4.4.2 PSCCH/PSSCH and PSFCH multiplexing and fig. 10), In time domain, a timing gap between PSFCH and associated PSSCH can be (pre-)configured, i.e. a long PSFCH will always be fed back in next a few slots (e.g. in n+2 slots) after the associated PSCCH/PSSCH in a resource pool.]

Yoshioka et al. (US 2022/0232520 A1) and Huawei are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huawei’s teaching into Yoshioka’s teaching. The motivation for making the above modification would be to achieve the highest resource utilization efficiency.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (US 2022/0232520 A1) in view of Noh et al. (US 2012/0140698 A1).

As per claim 15, Yoshioka discloses “The UE of claim 12,” as [see rejection of claim 12.]
Yoshioka does not explicitly disclose “wherein the one or more processors are further configured to: modulate the one or more sequences based at least in part on a quadrature amplitude modulation (QAM) modulation order”.

However, Noh discloses “wherein the one or more processors are further configured to: modulate the one or more sequences based at least in part on a quadrature amplitude modulation (QAM) modulation order” as [(par. 0104), An R-PUCCH format 1c is used for 4-bit ACK/NACK feedback for four codewords, and generates a symbol by using a 16-quadrature amplitude modulation (QAM) modulation scheme. A length-12 constant amplitude zero auto-correlation (CAZAC) sequence is applied to a modulated symbol and is then mapped to 12 subcarriers of one SC-FDMA symbol in one PRB.]

Yoshioka et al. (US 2022/0232520 A1) and Noh et al. (US 2012/0140698 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Noh’s teaching into Yoshioka’s teaching. The motivation for making the above modification would be to effectively transmit a control signal of an RS. (Noh, par. 0010)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463